[DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                       FOR THE ELEVENTH CIRCUIT  U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       APRIL 28, 2008
                              No. 07-15016          THOMAS K. KAHN
                                                         CLERK
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 07-00026-CR-ORL-31-KRS

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

THOMAS NICHOLAS MARTIN,
                                                        Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (April 28, 2008)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

      Michael Donaldson, appointed counsel for Thomas Martin in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Martin’s convictions

and sentences are AFFIRMED.




                                          2